             Case 1:19-cv-05219-AT Document 38 Filed 09/03/19 Page 1 of 1




September 3, 2019

VIA ECF AND EMAIL                                                         Jessie M. Gabriel
                                                                          direct dial: 212.271.1508
                                                                          jgabriel@bakerlaw.com
Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    CBI Capital LLC v. Mullen, No. 19-cv-5219

Dear Judge Torres:

We write on behalf of plaintiff, CBI Capital LLC (“CBI”), pursuant to Rule II.B of Your
Honor’s Individual Practices in Civil Cases. Subject matter jurisdiction in this case is founded on
diversity of citizenship pursuant to 28 U.S.C. § 1332. CBI is the party asserting the existence of
such jurisdiction.

Complete diversity exists in this case. Plaintiff CBI is a Delaware limited liability company. The
sole member of CBI is Evan Claar, a citizen of New York. Defendant Mike Mullen Energy
Resource, Inc. is a Texas corporation with its principal place of business in Dallas, Texas.
Defendant Mike Mullen is a citizen of Texas.

Sincerely,


Jessie M. Gabriel
Partner
